ITEMID: 001-98175
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF MUDAYEVY v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 2 - Right to life (Substantive aspect);Violation of Article 3 - Prohibition of torture (Substantive aspect);Violation of Article 5 - Right to liberty and security;Violation of Article 13+2 - Right to an effective remedy (Article 2 - Right to life)
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 5. The applicants were born in 1950 and 1948 respectively. They live in Raduzhnoye, in the Grozny district, Chechnya. The applicants are the father and aunt of Aslan Mudayev, who was born in 1985, and Mokhmad Mudayev, who was born in 1982. The first applicant had a third son, Mr Akhmad Mudayev, who was killed in July 2003.
6. On 29 January 2003 Russian military servicemen conducted a special operation in the village of Raduzhnoye in the Grozny district of Chechnya. More than twenty persons were apprehended as a result of the operation, including Aslan and Mokhmad Mudayev and another of the applicants' relatives, Mr Islam A. At the material time the village was under the full control of the federal forces.
7. At about 8 a.m. on 29 January 2003 the first applicant and his sons Aslan and Mokhmad Mudayev and other relatives, including Mr Israil M. and Mr Islam A., were in their family home situated in Raduzhnoye. The first applicant heard noise coming from the street and looked out of the window. He saw a group of armed men in camouflage uniforms and masks running into his yard. The men entered the house and ordered everyone to lie face down on the floor. They neither introduced themselves nor produced any documents.
8. The intruders ordered the first applicant to hand over his family members' passports and the family photographs. Upon receiving the documents and the photographs, the men took Aslan Mudayev, Mokhmad Mudayev and the first applicant's nephew Mr Islam A. outside.
9. The first applicant attempted to follow his relatives, but the armed men in the yard threatened to kill him. Meanwhile, the applicant's sons and nephew were put in a grey UAZ car (“таблетка”).
10. Sometime later the first applicant managed to go outside and saw a convoy of ten to twelve vehicles, including a grey UAZ car, two or three khaki coloured UAZ-469 cars and an APC (armoured personnel carrier) driving away in the direction of Grozny.
11. On the following day of 30 January 2003 all persons detained during the special operation, except for Aslan and Mokhmad Mudayev, were released.
12. Immediately after the apprehension of Aslan and Mokhmad Mudayev the applicants and their relatives started searching for them.
13. The applicants' relative, Mr Israil M., who was at the first applicant's house during the abduction, immediately followed the convoy of military vehicles in his VAZ car with two female relatives. On the way to Grozny the abductors' vehicles split into two groups. One of them, comprised of the APC and several UAZ cars, drove in the direction of the nearby village of Znamenskoye in the Nadterechniy district, while the other proceeded in the direction of Grozny.
14. When the group arrived at Znamenskoye, the vehicles drove to the building of the Nadterechniy district department of the Federal Security Service (“the Nadterechniy district department of the FSB”) and the Nadterechniy district department of the interior (“the Nadterechniy ROVD”). Some of the vehicles drove onto the agencies' premises.
15. Mr Israil M. and relatives of other men apprehended during the operation in Raduzhnoye decided to wait at the entrance to the FSB building. Several hours later Mr Israil M. managed to talk to the head of the Nadterechniy district department of the FSB Mr Mayrbek Kh. (also known as Mairbek Kh.; in the documents submitted he was also referred to as Mr M. Kh.) The latter told him that he would not release his relatives until two prosecution officials who had been abducted several days ago had been returned. He told Mr Israil M. that he knew about the involvement of the first applicant's other son, Akhmad Mudayev, in the abduction of the two officials. The officer threatened that if within the next two days Mr Israil M. did not return the two prosecutors or bring Akhmad Mudayev to their office, he would hand over Mr Israil's apprehended relatives to military servicemen in Khankala, the main base of the Russian federal forces in Chechnya.
16. Subsequently the applicants and their relatives spoke with Akhmad Mudayev, who told them that he had not participated in the prosecutors' abduction and refused to go to the district department of the FSB.
17. Within the next five or six months Mr Israil M. had regular meetings with Mr Mayrbek Kh. The latter insisted on his demands.
18. On 3 July 2003 the first applicant's elder son Akhmad Mudayev was killed in a skirmish. After that Mr Mayrbek Kh. told the first applicant that at some point Russian military forces had taken Aslan and Mokhmad Mudayev from his department under false identities and that he did not have any information concerning the brothers' whereabouts.
19. The first applicant's nephew, Mr Islam A., who had been apprehended with Aslan and Mokhmad Mudayev, was released on 30 January 2003. Mr Islam A. told the applicants that he had been put in one cell with Aslan and Mokhmad Mudayev. In the evening of 29 January 2003 he had been questioned by Mr Mayrbek Kh., the head of the Nadterechniy district department of the FSB.
20. In February 2003 Mr Mayrbek Kh. arrived at the mosque of the Raduzhnoye village. He told a number of local residents gathered there that Aslan and Mokhmad Mudayev had been detained in the FSB building. One of the local residents, Mr Arsanuka M., asked him whether any criminal charges had been brought against the brothers. In response the officer told him that he would release Aslan and Mokhmad Mudayev only if their elder brother Akhmad surrendered to the authorities.
21. Mr Aslan A., who had been detained for some time with the Mudayev brothers in the FSB building and released, told the applicants that during the detention, Aslan and Mokhmad Mudayev had been beaten and questioned separately from each other.
22. On 10 May 2003 (in the documents submitted the date 12 May 2003 was also given) an explosion occurred in the building of the Nadterechniy district department of the FSB and partially destroyed it. In the evening of 10 May 2003 Aslan and Mokhmad Mudayev were taken from the building to an unknown destination. There has been no news about the brothers ever since.
23. In support of their statements the applicants submitted: an account by the first applicant (undated); an account by Mr Israil M. dated 12 November 2003; an account by Mr Islam A. dated 14 November 2003; an account by Mr Khavashi K. (undated); an account by Mr Arsanuka M. (undated); an account by Mr Amin K. (undated) and copies of documents received from the authorities.
24. The Government did not challenge most of the facts as presented by the applicants. According to their submission of 25 July 2008 “... on 29 September 2003 an investigator of the Grozny district prosecutor's office initiated an investigation of criminal case no. 42172 opened in connection with the abduction of Aslan and Mokhmad Mudayev under Article 126 § 2 of the Criminal Code ...”.
25. In the same submission, referring to the contents of criminal case no. 42172, the Government further stated:
“... on 29 January 2003 in the village of Raduzhnoye in the Nadterechniy district of Chechnya officers of the Nadterechniy district department of the FSB conducted a special operation. The goal of the operation was the identification of persons who had abducted employees of the Chechnya prosecutor's office. In the course of the criminal investigation [of the Mudayev brothers' abduction] the head of the Nadterechniy district department of the FSB, Mr M. Kh., who was in charge of the operation, was questioned by the investigators.
[According to his statement] during the operation Aslan and Mokhmad Mudayev had been brought to the Nadterechniy district department of the FSB in connection with the abduction of the officials from the Chechnya prosecutor's office. As a result of the questioning it had been established that Aslan and Mokhmad Mudayev had not been involved in the abduction of the prosecution officials. After that Aslan and Mokhmad Mudayev had been released.”
26. The Government also submitted:
“... on 12 May 2003 a terrorist act was committed in the village of Znamenskoye in the Nadterechniy district. As a result, the building of the Nadterechniy district department of the FSB was partially destroyed. Procedural documents, explanations and statements by Aslan and Mokhmad Mudayev were [also] destroyed.”
27. The applicants and their relatives also contacted, both in person and in writing, various official bodies, such as the Chechen administration, military commanders' offices, departments of the interior and prosecutors' offices at different levels, asking for help in establishing the whereabouts of Aslan and Mokhmad Mudayev. The applicants retained copies of a number of those complaints and submitted them to the Court. An official investigation was opened by the local prosecutor's office. The relevant information is summarised below.
28. According to the applicants, from January 2003 to August 2003, on a number of occasions, they complained in person to the Nadterechniy district prosecutor's office about the abduction of their relatives.
29. On 22 September 2003 a local human rights organisation complained on behalf of the applicants and their relatives to the Grozny district prosecutor's office about the abduction of Aslan and Mokhmad Mudayev.
30. On 29 September 2003 the Chechnya prosecutor's office forwarded the applicants' complaint about the abduction of their relatives to the Grozny district prosecutor's office.
31. On 15 January 2004 the applicants' representatives wrote to the Chechnya prosecutor's office. They described in detail the circumstances of the Mudayev brothers' abduction during the special operation conducted by the Nadterechniy district department of the FSB on 29 January 2003. The letter stated that the brothers had been taken to the detention centre of the district department of the FSB; they had been detained there until 10 May 2003, when they had been taken away in an unknown direction. According to the information obtained by the applicants from the persons who had been detained together with Aslan and Mokhmad Mudayev from January to May 2003, the conditions of their detention had been inhuman; the brothers had been beaten, had marks of ill-treatment on their bodies and fallen ill. After May 2003, according to some witnesses, the conditions of their detention in another place had also been inhuman; the brothers had been severely beaten and bound by adhesive tape. According to the letter, the applicants and their relatives had spoken with the head of the Nadterechniy district department of the FSB Mr Mayrbek Kh. who had told them that the release of the two Mudayev brothers would be possible only in exchange for their elder brother Akhmad. The letter further stated that the applicants had complained about the arrest and detention of Aslan and Mokhmad Mudayev to a number of authorities, including the Nadterechniy district prosecutor's office, the Nadterechniy district department of the FSB, the Grozny district prosecutor's office and the Chechnya prosecutor's office. Referring to the European Convention on Human Rights the applicants requested the following information: on what grounds the Mudayev brothers had been arrested; whether any criminal charges had been brought against them and if so, what stage the criminal investigation was at; which authorities had issued the warrant for their arrest and where exactly the brothers had been detained. Finally, the applicants requested the authorities to ensure their safety and the safety of the witnesses to the abduction of Aslan and Mokhmad Mudayev.
32. On 11 February and 16 September 2004 the Chechnya prosecutor's office informed the applicants that on 29 September 2003 the Grozny district prosecutor's office had initiated an investigation into the abduction of Aslan and Mokhmad Mudayev.
33. On 28 April 2004 the Chechnya Department of Human Rights and Freedoms wrote to the Chechnya prosecutor's office. The letter stated that Aslan and Mokhmad Mudayev had been abducted on 29 January 2003 during an identity check.
34. On 22 May 2004 the Grozny district prosecutor's office granted the second applicant victim status in criminal case no. 42172 instituted in connection with the abduction of Aslan and Mokhmad Mudayev.
35. On 10 August and 28 October 2004 the military prosecutor's office of the United Group Alignment (the military prosecutor's office of the UGA) forwarded the applicants' complaints about the abduction to the Chechnya prosecutor's office for examination.
36. On 10 September 2004 the Grozny district prosecutor's office informed the applicants that the investigation in the criminal case had been suspended for failure to establish the identities of the perpetrators.
37. On 25 October 2004 the Grozny district prosecutor's office informed the Chechnya prosecutor's office that on 21 June 2004 the investigation in the criminal case had been suspended and that the investigators had been instructed to take investigating measures and that upon their completion the case would be transferred to the Nadterechniy district prosecutor's office for further investigation.
38. On 18 February 2005 the Grozny prosecutor's office informed the applicants that on that date they had resumed the investigation in the criminal case.
39. On 18 March 2005 the Grozny prosecutor's office informed the applicants that on that date they had suspended the investigation in the criminal case for failure to establish the identities of the perpetrators.
40. On 19 April 2005 the second applicant requested the Grozny district prosecutor's office to inform her about the results of the criminal investigation of the abduction and provide her with access to the investigation file.
41. On 5 May 2005 the first applicant complained to the Chechnya prosecutor's office. He stated that his two sons, Aslan and Mokhmad Mudayev, had been abducted on 29 January 2003 by representatives of the Nadterechniy district department of the FSB under the command of officer Mayrbek Kh., and that the investigation opened by the Grozny prosecutor's office had been ineffective. In particular, the applicant pointed out that the investigators had failed to comply with the court's decision of 30 December 2004 concerning the reopening of the suspended investigation and questioning of all persons involved in the abduction; that the investigation had been suspended several times in spite of the authorities' failure to establish the circumstances of the abduction. The applicant requested the Chechnya prosecutor's office to take over the investigation and to comply with the court's decision of 30 December 2004.
42. On 13 May 2005 the Chechnya prosecutor's office informed the first applicant that the investigation in the criminal case had been resumed.
43. In November 2004 the applicants lodged a complaint with the Grozny district court of Chechnya (the district court). They complained of unlawful suspensions of the investigation in the criminal case and a failure on the part of the authorities to take basic investigative measures. The applicants sought a ruling obliging the prosecutor's office to resume the investigation and question the witnesses of their relatives' abduction.
44. On 30 December 2004 the district court allowed the complaint. The court stated, inter alia, the following:
“... the court established that:
... from [the date of the opening of the criminal case] 29 September 2003 up to the present the investigation in criminal case no. 42172 was suspended three times and resumed twice owing to the applicants' numerous complaints.
On 30 November 2004 the investigator Zh. U. took the last decision to suspend the investigation for failure to establish the identities of the perpetrators; this decision was taken by him after 25 November 2004, that is, [shortly] after the applicants had lodged their court complaint about his actions.
Given the kind of approach the investigator has taken to the execution of his work duties, it is possible that the perpetrators [of the abduction] will not be established any time soon [...]the investigator did not carry out the written orders issued by the deputy district prosecutor on 25 October 2004 ... even though such orders were compulsory ...
In the course of the preliminary investigation it had been unequivocally established by whom and when the Mudayev brothers had been arrested and where they had been detained. From this it follows that the investigator and the supervising prosecutor must concentrate their attention on the identification of those who detained the brothers, on the examination of the lawfulness and the grounds for their detention, [and] the establishment of the actual place of their detention, which was carried out without lawful grounds ...
The court decided:
To recognise as unlawful the actions of the investigator Zh.U. concerning the suspension of the investigation in criminal case no. 42182 under Article 208 § 1 of the Criminal Procedure Code [for failure to establish the identities of the perpetrators];
To oblige the investigator to carry out in full the written orders issued by the [supervising] prosecutor ...;
To question all persons involved in the arrest of the Mudayev brothers in violation of Articles 91 and 92 of the Criminal Procedure Code [grounds and procedure for detention];
To examine the lawfulness and the grounds for the Mudayev brothers' detention without a court order, [which took place] in violation of Article 108 of the Criminal Procedure Code [arrest procedure] ...”
45. On 11 May 2005 the second applicant complained to the district court that the investigation into the abduction had been ineffective. She described in detail the circumstances of the abduction and pointed out that Aslan and Mokhmad Mudayev had been unlawfully detained as hostages in the Nadterechniy district department of the FSB. The applicant stated that the investigation into the abduction had been suspended several times and that the last suspension had taken place on 13 May 2005. The applicant sought a ruling obliging the prosecutor's office to resume the investigation and transfer it to the Chechnya prosecutor's office.
46. On 8 June 2005 the district court rejected the applicant's complaint. On 16 August 2005 this decision was upheld on appeal by the Chechnya Supreme Court.
47. The Government submitted that the investigation of the abduction of the applicants' relatives had commenced on 29 September 2003 upon receipt on 22 September 2003 of a complaint by the applicants' relative Mr I.M. about the abduction of Aslan and Mokhmad Mudayev on 29 January 2003.
48. On 27 September 2003 the investigators conducted a crime scene examination at the first applicant's house. Nothing was collected from the scene.
49. On 29 September 2003 the first applicant was granted victim status in the criminal case and questioned. According to a copy of his witness statement submitted to the Court, the applicant stated that at about 8.15 a.m. on 29 January 2003 a group of fifteen masked men in military uniforms armed with automatic weapons had broken into his house. The men had put everyone up against the wall, and then ordered everyone to lie on the floor face down. After that they had demanded everyone's passports and checked them. The men had returned all the documents, expect for the passports of his sons Aslan and Mokhmad Mudayev. Immediately after the men had taken the applicant's two sons outside, put them in a light-coloured UAZ vehicle ('tabletka') and taken them to the settlement of Znamenskoye in the Nadterechniy district of Chechnya. When the applicant had asked the men about the reasons for the arrest of his sons, the men had not explained anything. They had told him and his relatives to stay inside, threatening to shoot if anyone went outside. According to the applicant, the abductors had arrived at his house in a light-coloured UAZ vehicle and two grey GAZ vehicles; the cars did not have registration numbers. At some point later the applicant had asked the head of the Nadterechniy district department of the FSB Mr Mayrbek Kh. about his sons. The latter had told him that Aslan and Mokhmad Mudayev had been detained on the premises of his department. The applicant had not received any other information about his sons' whereabouts.
50. On 22 May 2004 the investigators granted the second applicant victim status in the criminal case.
51. According to the Government, the investigators also questioned a number of witnesses. Without providing any of the relevant witness statements and the dates, the Government summarised their testimonies as follows.
52. On an unspecified date the investigators questioned the applicants' relative, Mr I.B., who stated that on 29 January 2003 he had been in the first applicant's house with his relatives. In the morning a group of armed masked men had broken into the house, checked identity documents and taken him, Aslan and Mokhmad Mudayev in a UAZ car to the village of Znamenskoye in the Nadterechniy district. There they had been placed in one cell. In the evening of the same day the witness had been interrogated twice. The first questioning had been conducted by Mr M.Kh. who had asked him about Akhmed Mudayev. The second interrogation was conducted by a man who had spoken unaccented Russian, in the presence of a Chechen man. In the evening of 30 January 2003 the witness had been released, whereas Aslan and Mokhmad Mudayev remained in detention.
53. On an unspecified date the investigators questioned the second applicant. She stated that on 29 February 2003 a special operation had been conducted in Raduzhnoye by the local FSB office and that Mr Mayrbek Kh. had been in charge of it. As a result of this operation more than twenty young men had been arrested in the settlement, including her nephews Aslan and Mokhmad Mudayev and Mr I.A. Many of the detainees had been released in the evening on the same day. On 30 January 2003 her nephew Mr I.A. had also returned home. He had told her that he had been detained with Aslan and Mokhmad Mudayev in the FSB office.
54. On unspecified dates the investigators also questioned twelve other witnesses, including the first applicant, Mr A.M., Mr I.M., Mr Yu.V., Mr A.D., Mr S.B., Mr Sh.A., Ms A.B., Ms B.O., Mr T.A., Ms T.M., Mr A.K. and Mr S.Z., who provided statements similar to the one given by the second applicant.
55. On an unspecified date the investigators questioned the applicants' neighbour, Ms Kh. D., who stated that at about 9 a.m. on 29 January 2003 three grey UAZ vehicles without registration numbers had arrived at the first applicant's house. A group of armed men in camouflage uniforms and masks had gotten out of the cars. The men had taken the first applicant's two sons and driven them away in the direction of the Nadterechniy district.
56. On an unspecified date the investigators also questioned Mr I.M., who provided a statement similar to the one given by Ms Kh.D.
57. On an unspecified date the investigators questioned Ms T.M. who stated that at about 9 a.m. on 29 January 2003 she had been driving with her relatives through the area situated next to the bridge in the village of Pobedinskoye. There she had seen several UAZ cars and APCs which were driving in the direction of the village of Znamenskoye in the Nadterechniy district. After the witness had arrived at Pobedinskoye, she had learnt from the local residents that earlier in the morning a group of armed men in camouflage uniforms under the command of the head of the Nadterechniy district department of the FSB, Mr M. Kh., had taken Aslan and Mokhmad Mudayev away; that the relatives of the abducted men had followed the abductors in cars and that they had seen that the two brothers had been taken to the premises of the Nadterechniy district department of the FSB.
58. On unspecified dates the investigators also questioned three other witnesses, including Ms M.Yu., Ms. Z.K. and Ms L.A., who provided statements similar to the one given by Ms T.M.
59. On an unspecified date the investigators questioned Mr Z.B., who stated that he had known Aslan and Mokhmad Mudayev since childhood. On 29 January 2003 he had learnt that the two brothers had been arrested as a result of the operation conducted under the command of the head of the Nadterechniy district department of the FSB, Mr M. Kh. According to the witness, the elder brother of the arrested men, Akhmed, had been a member of illegal armed groups but Aslan and Mokhmad had not been involved in illegal activities. At some point Akhmed Mudayev had been killed by the OMON (special task force) police officers during a skirmish in the village of Dolinskoye.
60. On an unspecified date the investigators questioned the applicants' relative Mr E.M., who stated that his nephews Aslan and Mokhmad Mudayev had been arrested on 29 January 2003 by representatives of the Nadterechniy district department of the FSB in the presence of its head, Mr Mayrbek Kh. On the following day many of those who had been detained were released. However, Aslan and Mokhmad Mudayev did not return home.
61. On an unspecified date the investigators questioned a police officer, N.M., who stated that in the spring of 2003 he had worked as the district police officer in the settlement of Podebinskoye in the Grozny district. About two months prior to that, in the winter of 2003, Aslan and Mokhmad Mudayev had been brought to the Nadterechniy district department of the FSB.
62. On unspecified dates the investigators also questioned Mr G.R. and Mr B.S., who had provided statements similar to the above statement by Mr N.M.
63. On an unspecified date the investigators questioned Mr E.A. who stated that about two or three weeks after the apprehension of Aslan and Mokhmad Mudayev he had been detained on the premises of the FSB office in the Nadterechniy district and that at the time he had not seen the applicants' relatives there.
64. On an unspecified date the investigators questioned Mr S.Z., who stated that in January 2003 about twenty of his fellow villagers, including Aslan and Mokhmad Mudayev, had been detained by representatives of the FSB in the villages of Raduzhnoye and Dolinskoye. On 26 April 2003 he had been arrested by representatives of the Nadterechniy district department of the FSB and was released some time later. During his detention at the FSB office he had not seen the applicants' relatives.
65. On an unspecified date the investigators questioned the head of the Nadterechniy district department of the FSB Mr Mayrbek Kh., who stated that after two staff members of the Chechnya prosecutor's office had been kidnapped their department had taken operational search measures aimed at establishing the identity of the perpetrators. As a result, Aslan and Mokhmad Mudayev had been brought over to the FSB office and questioned. After it had been established that the two brothers had not been involved in the abduction, Aslan and Mokhmad Mudayev had been released. The witness did not know why the brothers had not returned home. The officer further stated that Aslan and Mokhmad Mudayev had signed papers to the effect that they had nothing against the officers of the FSB; however, these documents had been later destroyed. Relatives of Aslan and Mokhmad Mudayev had contacted the witness on a number of occasions asking for assistance in establishing the brothers' whereabouts. According to the witness, he had had information concerning the possible absconding of Aslan and Mokhmad Mudayev from Chechnya to Ingushetia, where their brother Akhmed, an active member of illegal armed groups, had been hiding. In the summer of 2003 Akhmed Mudayev had been killed in a shoot-out. The witness had no information concerning the whereabouts of Aslan and Mokhmad Mudayev.
66. The investigators requested information from the Nadterechniy district court concerning arrest orders issued by the court as of 29 January 2003 in respect of Aslan and Mokhmad Mudayev. According to the district court, no such orders had been issued by it.
67. The investigators also requested information from the head of the Nadterechniy district administration concerning the list of persons who had suffered as a result of the terrorist attack committed on 12 May 2003 in Znamenskoye. The list of victims did not contain the names of Aslan and Mokhmad Mudayev.
68. According to the Government, the investigation failed to establish the whereabouts of Aslan and Mokhmad Mudayev; their corpses were not found. No evidence demonstrating the involvement of federal forces in their disappearance was found.
69. According to the documents submitted by the Government, between 29 September 2003 and 25 July 2008 the investigation was suspended and resumed on at least three occasions, that is, on 21 June 2004, 8 June 2005 and 11 February 2008, and it has so far failed to establish the identities of the perpetrators.
70. From the Government's submission it follows that on 16 July 2008 the head of the Investigations Department of the Investigations Committee at the Office of the Russian Prosecutor General decided that the investigation of the abduction of the applicants' relatives should be carried out by a joint group of investigators from the prosecutor's office and the military investigations department.
71. The Government further submitted that all the measures envisaged under the domestic law were being taken by the investigators and that the applicants had been duly informed of all decisions taken during the proceedings.
72. Despite specific requests by the Court the Government did not disclose most of the contents of criminal case file no. 42172, providing only copies of several notifications to the applicants of the suspension and reopening of the proceedings and a copy of the witness statement given by the first applicant on 29 September 2003. The Government stated that the investigation was in progress and that disclosure of the documents would be in violation of Article 161 of the Code of Criminal Procedure, since the file contained data concerning the witnesses or other participants in the criminal proceedings.
73. For a summary of the relevant domestic law see Akhmadova and Sadulayeva v. Russia (no. 40464/02, §§ 67-69, 10 May 2007).
VIOLATED_ARTICLES: 13
2
3
5
